DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 03/21/2022, claims 1-4, 6-8, 13-16 and 18-20 were amended. Therefore, claims 1-20 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 7-10, 12, 13-14, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceniceroz et al (US 2020/0250923).
In regards to claims 1 and 18, Ceniceroz discloses:
at least one processor (paragraph [0089], master gaming controller 1012 including at least one processor 1010); and 

a memory (paragraph [0090], master gaming controller 1012 also includes at least one memory device 1016) storing:

(a) a column size for each of a plurality of columns of symbol positions, each respective column size defining a number of symbol positions for which symbols are to be selected (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM,  the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz); 

(b) a pay table (paragraph [0097], memory 1016 stores pay-table data); and 
(c) instructions which when executed by the at least one processor (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM) cause the at least one processor to: 

control a display to display the plurality of columns of symbol positions corresponding to the respective column size (paragraph [0020], Fig. 2A, gaming system display an initial plurality of symbol display positions 204a to 204o); 

select stopping positions of a plurality of reel strips based on one or more returned values of a random number generator, each reel strip of the plurality of reel strips associated with a respective one of the plurality of columns (paragraph [0025], gaming system randomly determines and displays a plurality of symbols the initial display positions), 

wherein at least one-reel strip of the plurality of reels strips includes a column growth symbol indicative of increasing column size symbol (paragraph [0027], Fig. 2B, reel expansion symbol (“UP” symbol 214m)); 

map a plurality of symbols from the plurality of reel strips onto each respective column of the plurality of columns of symbol positions based on the selected stopping positions (paragraph [0027], Fig. 2B, reel expansion symbol (“UP” symbol 214m) displayed at symbol position 204m), 

for each column of the plurality of columns of symbol positions: 
if the column includes the column growth symbol mapped to at least one symbol position of the column, increase the column size of the column to include at least one additional symbol position (paragraph [0027], paragraph [0029], if reel expansion symbol occurs on a given reel the reel is expanded) and 

replace the column growth symbol in the at least one symbol position with an additional symbol of the plurality of symbols (paragraph [0039], Fig. 2C, Fig. 2D, during another reel spin following expansion of the reels expanding symbol 214m is replaced); and 

if the column does not include a column growth symbol mapped to at least one symbol position of the column, do not change the column size of the column (paragraph [0028], if the modification event does not occur game play is terminated); and 

evaluate the plurality of symbols for winning combinations based on the pay table (paragraph [0025], symbols occurring at the expanded symbol positions are evaluated for inclusion in combinations).

In regards to claim 14, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses:
at least one processor (paragraph [0089], master gaming controller 1012 including at least one processor 1010); and

a memory (paragraph [0090], master gaming controller 1012 also includes at least one memory device 1016) storing:
 
(a) a current column size for each of a plurality of columns of symbol positions, each respective current column size defining a number of symbol positions for which symbols are to be selected (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM,  the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz); 

(b) a pay table (paragraph [0097], memory 1016 stores pay-table data); 

(c) an initial column size and a maximum column size for each column of the plurality of columns (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM, the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz); and

(d) instructions which when executed by the at least one processor (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM) cause the at least one processor to: 

control a display to display the plurality of columns of symbol positions corresponding to the respective current column size (paragraph [0020], Fig. 2A, gaming system display an initial plurality of symbol display positions 204a to 204o); 


select, for a first spin of a plurality of spins, a first plurality of symbols for the displayed symbol positions by selecting stopping positions of a plurality of reel strips based on one or more first returned values of a random number generator, each reel strip of the plurality of reel strips associated with a respective one of the plurality of columns (paragraph [0025], gaming system randomly determines and displays a plurality of symbols the initial display positions), and 

wherein the selected first plurality of symbols include at least one designated symbol (paragraph [0027], Fig. 2B, reel expansion symbol (“UP” symbol 214m)); 

map the at least one designated symbol to a first displayed symbol position, wherein the at least one designated symbol is indicative of increasing a column size of a corresponding column of the plurality of columns (paragraph [0027], Fig. 2B, reel expansion symbol (“UP” symbol 214m) displayed at symbol position 204m); 

modify, in response to the displayed symbols of a column including the at least one designated symbol, the column size for the respective column, the respective column including at least one additional symbol position (paragraph [0027], paragraph [0029], if reel expansion symbol occurs on a given reel the reel is expanded);

evaluate the selected first plurality of symbols for winning combinations based on the pay table (paragraph [0025], symbols occurring at the expanded symbol positions are evaluated for inclusion in combinations); 

determine whether the column size for each column is at the maximum column size (paragraph [0015], symbol positions are added until the column reaches a termination zone); 

in response to determining that a first column has reached the maximum column size, increment a column specific counter to monitor a number of spins that will be conducted with the first column at the maximum column size (paragraph [0015], a number of spins are provided to the player when the column reaches secondary zone); and 

replace each of the selected symbols of the first column with a wild symbol, in response to i) determining that the first column has reached a maximum column size and ii) the selected symbols of the first column including a wild symbol (paragraph [0045], reaching the secondary event zone activates a feature wherein a one or more of the column symbols are replaced with a predetermined pattern of wild symbols).

In regards to claims 2 and 20, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to control the display to vertically expand the respective column after one or more of a plurality of spins until the respective column reaches a maximum column size (paragraph [0015], symbol positions are added until the column reaches a termination zone).

In regards to claims 3 and 19, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to control the display to display an animation associated with the respective column when modifying the column size for the respective column (paragraph [0013], occurrence of a symbol display position quantity modification symbol results in gaming system displaying a previously non-displayed symbol display position); and

the evaluating of the plurality of symbols for winning combinations includes evaluating the additional symbol added to the at least one symbol position (paragraph [0025], symbols occurring at the expanded symbol positions are evaluated for inclusion in combinations).

In regards to claim 4, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
a subset of the plurality of reel strips includes the column growth symbol (paragraph [0039], Fig. 2D, reel 202a, 202b and 202e include the reel expansion symbol).

In regards to claim 7, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
the increased column size for the respective column persists over a predetermined number of spins (paragraph [0039], Fig. 2D, a series of additional plays occur without resetting the quantity of symbol display positions).

In regards to claim 8, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
the plurality of symbols is a first plurality of symbols and the column size of a first column of the plurality of columns is increased to include the at least one additional symbol position during a first spin of a plurality of spins (paragraph [0038] Fig. 2C, reel 202e is expanded and spun again for another play of the game); and

wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to:
select, for a second spin of the plurality of spins, a second plurality of symbols for the plurality of columns of symbol positions (paragraph [0038] Fig. 2C, reel 202e is expanded and spun again for another play of the game);

determine that the second plurality of symbols include the column growth symbol at least one designated symbol (paragraph [0039], Fig. 2D, a series of additional plays occur without resetting the quantity of symbol display positions); and

map the column growth symbol to a second column of the plurality of columns (paragraph [0039], Fig. 2D, reel 202a, 202b and 202e include the reel expansion symbol).

In regards to claim 9, Johnson discloses that which is discussed above. Ceniceroz further Ceniceroz: 
modifying the respective column size for the second column of the plurality of columns to include one or more additional symbol positions (paragraph [0048], upon an expanding reels symbol occurring the matrix is expanded); and

evaluate the selected second plurality of symbols for winning combinations based on the pay table (paragraph [0025], symbols occurring at the expanded symbol positions are evaluated for inclusion in combinations).

In regards to claim 10, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
the memory stores an initial column size and a maximum column size for each column of the plurality of columns (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM, the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz), 

wherein, when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether the column size for each column is at the maximum column size (paragraph [0015], symbol positions are added until the column reaches a termination zone).

In regards to claim 12, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to, in response to determining that a first column has reached the maximum column size, increment a column specific counter to monitor a number of spins that will be conducted with the first column at the maximum column size (paragraph [0015], a number of spins are provided to the player when the column reaches secondary zone).

In regards to claim 13, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to set the column size of the first column to the initial column size in response to determining that the column specific counter associated with the first column has reached a predetermined value (paragraph [0016], the gaming system causes the quantity of symbol display positions currently associated with that reel to persist until a reel reset event occurs).

In regards to claim 15, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that: 
the at least one processor determines whether to map the column growth symbol to the first displayed symbol position by associating the stopping position of a first reel strip of the plurality of reel strips with a reference position stored in the memory and identifying the first displayed symbol position (paragraph [0013], the matrix of symbols is filled in based on the results of a random determination, i.e., the randomized determination determines to place the expanding reels symbol in a first position).


In regards to claim 16, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
when the instructions are executed by the at least one processor, the instructions cause the at least one processor to determine whether to map the column growth symbol to a second displayed symbol position located adjacent to and above the first displayed symbol position, by identifying a position of the first reel strip adjacent to and above the stopping position (paragraph [0013], the matrix of symbols is filled in based on the results of a random determination, i.e., the randomized determination determines to place the expanding reels symbol in a second position in the expanded matrix).

In regards to claim 17, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
the memory stores a plurality of current column sizes corresponding to respective ones of a plurality of bet options (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM, the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz), and 

wherein when the instructions are executed by the at least one processor, the instructions cause the at least one processor to use the current column size corresponding to a currently selected bet option (paragraph [0092], memory 1016 stores parameters and settings for a game playable on the EGM,  the examiner interprets the parameters and settings for a game playable on the EGM to inherently include a column size of the reels of the gaming machine in order to produce a display of such reels as taught by Ceniceroz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ceniceroz et al (US 2020/0250923) in view of Boese (US 10,255,751).
In regards to claim 5, Ceniceroz discloses that which is discussed above. Ceniceroz further discloses that:
each reel strip of the plurality of reel strips includes a plurality of reel strip positions (Fig.  2A).

However, Ceniceroz does not specifically disclose that: 
a first reel strip of the plurality of reel strips includes a greater number of reel strip positions than a second reel strip of the plurality of reel strips.

Boese discloses that:
a first reel strip of the plurality of reel strips includes a greater number of reel strip positions than a second reel strip of the plurality of reel strips (22:10-19, a first column has a first number of rows and a second column has a second number of rows of symbols).

Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to integrate the different reel strip symbol positions as taught by Boese into the gaming system as taught by Ceniceroz in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In regards to claim 6, Ceniceroz discloses that which is discussed above. 
Although, Ceniceroz does not specifically discloses that: the first reel strip of the plurality of reel strips does not include the column growth symbol, and wherein the second reel strip of the plurality of reel strips includes the column growth symbol, it would have an obvious design choice to vary the placement and number of the expanding reels symbol in order to yield the predictable result of allowing game operators to vary the probabilities of receiving the expanding reels symbol and thus the probabilities and volatilities of the game machine and as such the profits associated with the varied placements and numbers. 

In regards to claim 11, Ceniceroz discloses that which is discussed above. However, Ceniceroz does not specifically disclose that:
the maximum column size for a first column of the plurality of columns includes a first number of symbol positions; or the maximum column size for a second column of the plurality of columns includes a second, different, number of symbol positions.

Boese discloses that the initial column size for a matrix for a first and second column include a first and second number of positions (22:10-19, a first column has a first number of rows and a second column has a second number of rows of symbols).

Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the maximum reel expansion as taught by Ceniceroz with the varied initial symbol matrix as taught by Boese in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715